DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the claims, as amended, Examiner agrees with Applicant’s arguments (pages 6-13, “Remarks”, filed 10/08/2021).
Regarding independent claim 1, as amended, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A reflective beam conditioner comprising: 
a monolithic body including two or more mirrors, which are co-fabricated with an alignment feature having a predetermined orientation or position with respect to one of the two or more mirrors, to change one of the intensity profile, divergence, and Rayleigh range of an exit beam with respect to an incoming beam; wherein 
the two or more mirrors are configured such that, in use, the incoming light beam reflects once sequentially off of each of the two or more mirrors, and 
the alignment feature is a reference to an optical or mechanical parameter within a system that aids alignment of coupling components.
Regarding independent claim 11, as amended, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:

providing a monolithic material and a processing machine having an axis of rotation; 
restraining the monolithic material to a machining fixture located along a rotational axis of the processing machine; and 
forming a monolithic body, a first mirror, a second mirror, and an alignment feature in the monolithic material in a single setup such that the axis of rotation of the processing machine is collinear to axes of rotation of the first mirror, the second mirror, and the alignment feature while the monolithic material is restrained in the machining fixture.
Regarding independent claim 15, as amended, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A reflective beam conditioner comprising: 
a monolithic body including a mirror, an alignment feature, which is co-fabricated with the mirror so that the alignment feature has a predetermined orientation or position with respect to the mirror, to change one of the intensity profile, divergence, and Rayleigh range of an exit beam with respect to an incoming beam, and a fiber mount to mount an optical fiber, wherein Application No. 16/964,973 October 8, 2021 Reply to the Office Action dated July 14, 2021 Page 5 of 13 
the alignment feature provides a reference to which the optical fiber can be aligned or provides a reference to determine a location of a focal point of the mirror.
Claims 2-10, 12-14, and 16-21 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883